Exhibit 10(a)

SUPPLEMENTAL BONUS PLAN

The Board of Directors, on an annual basis, approves a total dollar bonus pool
for a Supplemental Bonus Plan, up to a maximum of one and one-half percent
(1.5%), on an after-tax basis, of the Company's consolidated net income
calculated before amount payable to employees under the Company's Indirect
Profit Sharing Bonus Plan.

The Board of Directors empowers the Chairman of the Board and President, Chief
Executive Officer to grant individual bonuses under the plan to eligible
participants up to the total dollar bonus pool approved by the Board. 
Supplemental bonuses are awarded based upon individual efforts not recognized
under the Company's Indirect Profit Sharing Bonus Plan.

Eligible participants are the Chairman of the Board and President, Chief
Executive Officer, Secretary, Treasurer, Senior Executive Vice Presidents,
Executive Vice Presidents, and Vice Presidents of the Company or its
subsidiaries and any other salaried employees of the Company or subsidiaries as
the Chairman of the Board and President, Chief Executive Officer may select.

Any bonus under this plan awarded to the Chief Executive Officer must be
approved by the Compensation Committee of the Board of Directors.

The payment and forfeiture provisions under this plan are under the same
provisions as the Indirect Profit Sharing Bonus Plan.